Appellant was convicted, generally, under an indictment charging in separate counts the distillation of prohibited liquors, and unlawfully being in possession of a still, etc., to be used for the purpose of distilling prohibited liquors. The court has read the entire evidence, sitting en banc, and, while there are two or three questions raised on the taking of testimony that might otherwise merit attention at our hands, yet, under the view we take, a consideration of them is unnecessary. It is our conclusion that, under the well-known rule laid down in the case of Cobb v. Malone, 92 Ala. 630,9 So. 738, the trial court should have granted appellant's motion to set aside the verdict of the jury. The evidence might, in some minds, create a suspicion of appellant's guilt; but it is insufficient to support a conviction.
Reversed and remanded.